            Case 1:21-mj-00424-ZMF Document 10 Filed 05/28/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CASE NO. 1:21-mj-00424-ZMF
                v.                            :
                                              :
TANNER BRYCE SELLS,                           :
                                              :
                       Defendant.             :

                  MOTION TO CONTINUE PRELIMINARY HEARING
                 AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure and 18 U.S.C. § 3161

(The Speedy Trial Act), the United States, by and through the undersigned Assistant United States

Attorney respectfully moves this Court to extend the 30-day time period for filing of the

indictment/information by 60 days, and to schedule a preliminary hearing date an additional 60

days out.

       This motion is designed to supplement the oral motion and order entered by the Court on

May 21, 2021. The United States was unable to reach defense counsel to obtain a stipulation.

       The United States submits that good cause exists and request that the indictment return date

and the preliminary hearing date be continued for at least another 60 days and that time be excluded

from the Speedy Trial clock for the reasons stated herein.

       1.       On May 12, 2021, the defendant was charged in a criminal complaint with

knowingly entering or remaining in any restricted Capitol building or grounds without lawful

authority.

       2.       The defendant was arrested in Western District of Oklahoma where he appeared for

his initial appearance on May 17, 2021. Sells was released with pretrial conditions.

       3.       Sells has appeared before this Court on May 21, 2021, and the Court scheduled a
             Case 1:21-mj-00424-ZMF Document 10 Filed 05/28/21 Page 2 of 5




preliminary hearing before Judge Harvey on July 20, 2021, at 1:00 p.m. The defendant waived

Rule 5.1 time to the Preliminary Hearing, and the Court tolled the speedy trial clock at the request

of the parties.

        4.        This is the first request for extension of time.

        5.        Without a continuance or extension, preliminary hearings must be held within 21

days of the initial appearance if the defendant is not in custody. Fed. R. Crim. P. 5.1(c). Moreover,

without an extension, an indictment or information must be filed within 30 days of the arrest. 18

U.S.C. § 3161(b).

        6.        Continuances of preliminary hearings may be granted with the defendant’s consent

upon a showing of good cause, taking into account the public interest in the prompt disposition of

criminal cases. Fed. R. Crim. P. 5.1(d). Moreover, the Speedy Trial Act permits the Court to

extend the 30 day period between arrest and indictment if it finds that it would be unreasonable to

expect the return within 30-days or because the facts upon which the grand jury must base its

determination is unusual or complex. 18 U.S.C. § 3161(h)(7)(B)(iii).

        7.        The United States submits that there is good cause to continue the preliminary

hearing, to extend the time for filing the indictment, and to exclude the delay from the Speedy

Trial computation on a number of bases.

        8.        The United States submits that the ends of justice served by a continuance and

extension outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §

3161 (h)(7)(A). The government and counsel for the defendant have conferred and are continuing

to communicate in an effort to resolve this matter. The current restrictions on counsel, particularly

those impacting the United States’ ability to communicate with witnesses due to the pandemic,

                                                     2
         Case 1:21-mj-00424-ZMF Document 10 Filed 05/28/21 Page 3 of 5




have slowed this process.

              a.      As part of the “ends of justice” analysis the Court considers, “[w]hether the

       case is so unusual or so complex, due to the number of defendants, the nature of the

       prosecution, or the existence of novel questions of fact or law, that it is unreasonable to

       expect adequate preparation for pretrial proceedings within the time limits established by

       this section.” 18 U.S.C. § 3161(h)(7)(B)(ii). In this case, it would be unreasonable to

       expect adequate preparation for a preliminary hearing within 21 days. The United States

       has diligently been working to collect, review, and process the massive amount of

       discovery generated from the January 6th riot cases. However, the case presents significant

       logistical complexity, and the United States is considering additional possible charges

       beyond those contained in the complaint. Specifically, this case involves thousands of

       hours of video footage; hundreds of witnesses; and large amounts of records from various

       sources. Given the complexity of the case, the number of witnesses, the United States

       requests a continuance so both parties can be prepared for the upcoming hearing. Further,

       the parties are in the process of negotiating, and the additional time that has been requested

       would facilitate possible pre-indictment resolution of these charges. The United States

       need at least another 60 days to prepare.

              b.      For the same reasons outlined above, the delay in filing the indictment is

       also justified, as it would be unreasonable to expect the return and filing of the indictment

       within the period specified in section 18 U.S.C. § 3161(b) (within 30 days) because the

       facts upon which the grand jury must base its determination are unusually complex. See

       18 U.S.C. § 3161(h)(7)(B)(iii).

                                                   3
            Case 1:21-mj-00424-ZMF Document 10 Filed 05/28/21 Page 4 of 5




                c.      Finally, requiring a preliminary hearing within 21 days would deny counsel

       for the defendant and the undersigned attorney for the United States the reasonable time

       necessary for effective preparation, taking into account the exercise of due diligence.

       18 U.S.C. § 3161 (h)(7)(B)(iv). Failure to grant the continuance of the preliminary hearing

       and the extension of the time for indictment would be likely result in a miscarriage of

       justice. 18 U.S.C. § 3161 (h)(7)(B)(i).

       9.       Mr. Sells will not be prejudiced by the requested continuance and extension in that

he is not in custody and agreed at his initial appearance that the time between the hearing and the

newly set preliminary hearing and indictment/information return date should be excluded under

the Speedy Trial Act.

       10.      Accordingly, as already ordered by the Court, the United States requests that the

preliminary hearing and the date by which an information or an indictment must be filed be

continued for 60 days. The United States submits that “the ends of justice served by the granting

of such continuance [will] outweigh the best interests of the public and the defendant in a speedy

trial,” 18 U.S.C. § 3161(h)(7)(A), and requests an order to that end. Pursuant to Rule 5.1(d) of the

Federal Rules of Criminal Procedure and 18 U.S.C. § 3161, the time from this filing and the new

hearing date, shall be excluded in computing the date for speedy trial in this case.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY

                                      By:       /s/ Jacob J. Strain
                                              JACOB J. STRAIN (UT#:12680)
                                              Assistant United States Attorney
                                              555 4th Street, N.W.

                                                 4
Case 1:21-mj-00424-ZMF Document 10 Filed 05/28/21 Page 5 of 5




                           Washington, D.C. 20530
                           (801) 524-5682 | Jacob.Strain@usdoj.gov




                              5
